Citation Nr: 0104934	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99- 24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bipolar disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for residuals of hernia 
repair.  

5.  Entitlement to service connection for hypothyroidism.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1972.  

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision.  

The issues of entitlement to service connection for bilateral 
hearing loss disability, sleep apnea, residuals of a hernia 
repair and hypothyroidism are addressed in the REMAND that 
follows.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for bipolar disorder 
was denied in a November 1993 rating decision.  

3.  The veteran was advised of the November 1993 denial by a 
letter dated later that month.  

4.  The veteran did not initiate an appeal within one year 
from the date of the notice of the denial status of his 
claim.  

5.  The veteran attempted to reopen his claim for service 
connection for bipolar disorder in August 1999.  

6.  No new evidence pertaining to bipolar disorder has been 
received into the record since the November 1993 denial of 
service connection.  

7.  The evidence received into the record since the November 
1993 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and the additional evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for bipolar disorder.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for bipolar disorder was 
originally denied in a November 1993 rating decision.  The 
veteran was advised of the November 1993 denial by a letter 
dated later that month.  However, the veteran did not 
initiate an appeal within one year from the notice of the 
denial status of his claim.  Hence, the November 1993 rating 
decision is final.  38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the 1993 denial 
consisted of service medical records and reports of VA 
outpatient and inpatient treatment showing no diagnosis of 
bipolar disorder prior to a June 1993 VA hospital admission.  
Prior to this time treatment records primarily addressed 
evaluation and treatment for drug and alcohol abuse.  
Incidentally, I note that the veteran was also diagnosed with 
a history of post-traumatic stress disorder in June 1993.  
The veteran attempted to reopen his claim for service 
connection for bipolar disorder in August 1999.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of the claim.  Regardless of the determination 
reached by the RO, the Board must find new and material 
evidence to establish its jurisdiction to review the merits 
of a previously denied claim.  Judicial interpretation of the 
law has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board agrees with RO that the claim should not be 
reopened.  

In the instant case, no new evidence pertaining to bipolar 
disorder has been received into the record since the November 
1993 denial of service connection.  Instead, the additional 
medical evidence pertains an unrelated condition.  In view of 
the foregoing, the evidence received into the record since 
the November 1993 rating decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, no additional 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Consequently, I find that no new an material 
evidence has been received to reopen the claim for service 
connection for bipolar disorder.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder.  


REMAND

With respect to the remainder of the issues of entitlement to 
service connection for bilateral hearing loss disability, 
sleep apnea, residuals of a hernia repair and hypothyroidism, 
the veteran is advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



